Citation Nr: 1013094	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-39 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a dental condition, to 
include for purposes of eligibility for outpatient dental 
treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to 
September 1973 and February 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing, the Veteran submitted additional 
evidence accompanied by a waiver of his right to have this 
evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c) (2009).

In addition, the Board notes that generally an appeal 
consists of a timely notice of disagreement with respect to 
an RO decision, followed by the receipt of a timely 
substantive appeal after a statement of the case has been 
issued.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2009).  The Veteran's present claim was denied in an 
August 2005 rating decision.  By letter dated August 30, 
2005, the Veteran was notified of the decision.  The 
statement of the case issued in response to his notice of 
disagreement was mailed to him on October 12, 2006.  
Thereafter, he filed a substantive appeal (VA Form 9) on 
December 18, 2006, which was untimely as it was filed more 
than 60 days after October 12, 2006.  Nevertheless, the 
Veteran was scheduled for a local hearing before a hearing 
officer of the RO (which he failed to appear for), and he 
was scheduled for a Travel Board hearing, which was held as 
noted above.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 7105(d)(3) does not operate 
as a jurisdictional bar to the Board's consideration of a 
substantive appeal filed more than 60 days after a statement 
of the case is mailed.  The Court noted that if VA treats an 
appeal as if it is timely filed, a claimant is entitled to 
expect that VA means what it says.  As VA has led the 
Veteran to believe that he filed a timely appeal, the Board 
will proceed with appellate review of the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
Veteran if further action is required.


REMAND

As a preliminary matter, the Board notes that a distinction 
is made between service connection of dental disabilities 
for compensation purposes and for treatment purposes.  
Compare 38 C.F.R. § 4.150 (2009) (setting forth dental and 
oral conditions for which compensation may be paid) with 38 
C.F.R. § 17.161 (2009) (setting forth criteria for 
authorization of outpatient dental treatment).  The Veteran 
filed VA Form 21-526 (Application for Compensation and/or 
Pension) in May 2005 seeking compensation benefits for 
several disorders, including a dental disorder.  In the 
substantive appeal (VA Form 9) and testimony provided at the 
March 2008 Board hearing, however, the Veteran indicated 
that he was seeking service connection for a dental 
condition for purposes of treatment.  The August 2005 rating 
decision and October 2006 statement of the case show the RO 
has not considered the issue of entitlement to service 
connection for a dental condition for purposes of treatment 
having denied the claim solely on the basis of no current 
dental disability shown for which compensation may be paid.  
A claim for service-connected disability compensation for a 
dental disorder may also be treated as a claim for VA 
outpatient dental treatment that the Board is obligated to 
consider.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  
Thus, a remand rather than referral of the issue for 
purposes of allowing the RO to consider this issue in the 
first instance is in order. 

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim. 

The Veteran contends that he is entitled to service 
connection for dental disability due to in-service trauma.  
The significance of finding that a dental condition is due 
to trauma is that such a veteran is eligible for VA 
outpatient treatment without being subject to the usual 
restrictions of one-time treatment.  38 C.F.R. § 17.161(c) 
(2009) (Class II(a)).  At the March 2008 Board hearing, the 
Veteran testified that he entered his second period of 
active duty with a permanent retainer, but he maintained 
that his teeth were of "a particular standard."  He had no 
problems with his mouth.  He claimed that he injured his 
mouth in Iraq on January 24, 2004.  He described that they 
were crossing the desert in a convoy and the lead vehicle 
"got hit by fire."  Following orders, he took cover and 
rolled in a way that caused him to hit his mouth against his 
flashlight when his shoulder blade impacted the ground.  He 
did not immediately realize that he had injured his mouth 
because he had other injuries that were more severe.  The 
permanent retainer in his mouth "got traumatized and busted 
loose."  

When asked how soon after the incident did he realize that 
his retainer had broken, he replied that it was at the 
dental inspection he underwent upon his return to the states 
at Fort Jackson.  He contended that two teeth had to be 
pulled because the retainer had receded "into the root."  
Service dentists advised him that the wire was not 
performing well and that it had already caused damage to two 
other teeth, which necessitated removal of the wire and 
extraction of the teeth.  The Veteran testified that removal 
of the wire brought back the old problem of movement of his 
teeth which was the reason for placement of the wire in the 
first place.  He noted that the retainer held his teeth 
together as a group and now they were separate again.  He 
indicated that he was back at the point where he was losing 
bone and experiencing pain; it was hard to eat anything.  He 
maintained that the Army removed the retainer and then 
separated him from service before he could get it 
reinstalled.  Since service, he had a retainer placed on his 
teeth by a private dentist.  

The Veteran's DD Form 214 shows he had a second period of 
active duty from February 10, 2003 to May 10, 2005 with 
service in Iraq and Kuwait from May 2003 to April 2004.  

There are extensive service treatment records on the injury 
the Veteran sustained to his left shoulder in January 2004 
while deployed to Camp Udairi, Kuwait for which service 
connection has been established; however, there are no 
complaints or findings referable to an injury to the mouth 
that he contends occurred at the same time.  Prior to 
entering his second period of service, service treatment 
records include a January 1995 Report of Medical Examination 
that indicated that the Veteran was missing teeth #1, #16, 
#17, and #32.  Upon entering his second period of service, 
dental records include February 3, 2002/September 8, 2002 
diagrams that note the Veteran had braces that connected 
teeth #5 through #12, teeth #6 through #11, and teeth #23 
through #26.  Calculus or crowns were noted on teeth #2, #3, 
#4, #13, #14, #15, #18, #19, #29, #30, and #31.  Thereafter, 
a Health Questionnaire for Dental Treatment signed by the 
Veteran in April 2004 showed the Veteran reported on the 
January 2004 left shoulder injury but he did not note that 
he injured his mouth at the same time.  Dental records then 
showed a May 3, 2004 entry that simply noted, "#3 & 4 Pos 
Eval."  The May 3, 2004 diagram showed that the Veteran was 
missing teeth #1, #3, #4, #16, #17, and #32.  Calculus or 
crowns were noted on teeth #2, #5, #13, #14, #15, #18, #19, 
#30, and #31.  There was a line drawn through teeth #6 
through #11.  Another diagram pinpointed teeth #3 and #4.  
No explanation was provided.  The Board observes that the 
extraction of teeth #3 and #4 occurred after 180 days of 
service.  38 C.F.R. § 3.381(d)(4) (2009).  

Thereafter, subsequent entries include some indecipherable 
markings.  It appears that the following sequence of events 
occurred.  An August 10, 2004 diagram continued to show that 
the Veteran was missing teeth #1, #3, #4, #16, #17, and #32.  
A line was also written over teeth #6 through #11.  An 
August 11, 2004 entry indicated that the Veteran's 
periodontal status was discussed with him and that he was 
aware of his periodontal disease and bone loss.  An August 
23, 2004 entry noted that the exam revealed localized severe 
chronic periodontitis.  It was indicated that the Veteran's 
retainer and grill were fixed and that he had had a broken 
wire.  It was further noted that there was pathologic 
migration of #8.  Teeth #13, #14, and #15 were noted to have 
defects and horizontal bone loss.  Teeth #3 and #4 were 
noted to have been extracted.  There also appeared to be an 
indication that the Veteran's retainer must be removed prior 
to treatment for an abscess.  An August 2004 diagram noted 
that the Veteran was evaluated and appeared to indicate that 
a retainer was readjusted on teeth #7 through #9, #13 
through #15, and #18 through #19.  A November 30, 2004 entry 
referenced tooth #8 and that a palatal fixed retainer with 
wire was broken.  It was noted that the Veteran had 
pathologic migration due to periodontal disease and defect 
of tooth #8.  A Hawley retainer was placed to attempt 
retraction of tooth #8.  A prosthetic consultation on teeth 
#2 (#3/#4 spaces) through #5 was ordered.  A December 2004 
Report of Medical History showed the Veteran claimed that 
because of a fall in "2003" in Kuwait, he lost two upper 
right teeth and broke a permanent retainer.  

A January 11, 2005 entry appeared to indicate that there was 
a problem with respect to teeth #30 and #31.  A February 4, 
2005 entry showed that the Veteran agreed to be fitted for a 
fixed partial denture for teeth #2 through #5.  A February 
17, 2005 entry noted that the Veteran would receive a new 
retainer following placement of a fixed partial denture for 
teeth #2 through #5.  A February 2005 diagram noted that an 
adjustment to the Hawley retainer was made.  A March 8, 2005 
entry indicated that the Veteran received 'a prep' for a 
porcelain-fused-to metal fixed partial denture for teeth #2 
and #5.  A March 31, 2005 entry noted that the Veteran 
fractured the temporary fixed partial denture.  An April 8, 
2005 entry noted the complaint of a "broken bridge" and that 
the fracture of the temporary fixed partial denture was 
repaired.  An April 11, 2005 entry indicated that the 
porcelain-fused-to metal fixed partial denture was inserted 
for teeth #2 through #5.  An April 26, 2005 entry noted 
treatment for tooth #8.  It was further noted that the 
Hawley appliance was inserted now that the fixed partial 
denture had been inserted.  An appointment for an adjustment 
in one month was scheduled.  The service examiner concluded 
that the case was dispensed.  Thereafter, a May 2005 Report 
of Medical Assessment showed the Veteran complained of a 
dental problem of "teeth alignment."  He indicated that his 
next appointment was May 25, 2005.  The Veteran was 
discharged from service on May 10, 2005, having served for a 
period not less than 90 days during the Persian Gulf War 
era.  38 U.S.C.A. § 1712(a)(1)(B)(ii) (West 2002); 38 C.F.R. 
§ 17.161(b)(1)(i)(A) (2009).  

The Veteran's DD Form 214 bears a certification that he was 
not provided a complete dental exam and all appropriate 
dental services and treatment within 90 days prior to 
separation.  38 U.S.C.A. § 1712(a)(1)(B)(iv) (West 2002); 38 
C.F.R. § 17.161(b)(1)(i)(C) (2009).  

The Veteran filed the instant claim on May 18, 2005, within 
90 days after his discharge from service.  38 U.S.C.A. § 
1712(a)(1)(B)(iii) (West 2002); 38 C.F.R. § 
17.161(b)(1)(i)(B) (2008) [amendment to statute and 
regulation increasing period to 180 days is inapplicable to 
the instant claim].  Thereafter, the Veteran underwent a 
July 2005 VA dental examination, which was completed within 
six months after his discharge from service.  38 C.F.R. § 
17.161(b)(1)(i)(D) (2009).  The report on the examination 
noted the examiner did not review the claims file.  The 
Veteran reported on the alleged in-service mouth injury 
although he reported it occurred in "October 2003."  He also 
reported that he now had an orthodontic retainer that was 
made for him while he was in the service before he was 
discharged.  On physical examination, the examiner described 
that the Veteran was missing teeth #1, #3, #4, #16, #17, and 
#32, that he had a bridge in place between teeth #2 and #5, 
and that he had crowns on #13, #14, #15, #30, and #31.  
Tooth #8 was noted as protruded and mobile with obvious bone 
loss around the root areas.  The examiner further described 
that there was normal bone loss from the extractions for the 
missing teeth.  The examiner concluded that a Panorex 
revealed no residual damage or fracture from the trauma in 
the bone or anywhere in the teeth.  There was, however, 
"generalized bone loss around all the roots," and there was 
the possibility of foreign objects or root tips being in the 
#3 and #4 areas, which the examiner maintained was secondary 
to the trauma that occurred back in 2003.  The examiner 
provided a diagnosis of history of facial trauma.

The Veteran submitted a March 2008 letter from Dr. C.B.  As 
relevant, Dr. C.B. reported that in December 2003, he took 
impressions for a retainer, conducted root canal therapy on 
teeth #4 and #13, and recemented a crown.  In February 2008, 
the Veteran was fitted with a temporary bridge to replace 
teeth #13, #14, and #15.  Orthodontic brackets were placed 
on teeth #6, #7, #8, #9, #10, and #11.  Later that month, an 
amalgam filling was placed on tooth #29 and an orthodontic 
wire was adjusted.  

Having timely filed the instant claim, served for the 
requisite period, born a certification that not all dental 
treatment was completed upon discharge, and undergone a 
timely VA examination as well as the extraction of teeth #3 
and #4 occurring after 180 days of service, it appears the 
Veteran may meet Class II eligibility.  38 U.S.C.A. § 1712; 
38 C.F.R. § 3.381; 38 C.F.R. § 17.161(b).  The Veteran, 
however, seeks to be a member of Class II(a) by reason of 
in-service trauma, which is a greater benefit.  38 C.F.R. § 
17.161(c).  

As detailed above, the service dental records clearly show 
that teeth #3 and #4 were extracted during the Veteran's 
second period of service.  The May 3, 2004 dental records, 
however, do not indicate whether the extractions were due to 
the Veteran's diagnosed chronic periodontal disease or due 
to in-service trauma.  There are several dental records 
dated thereafter from which an examiner with appropriate 
training and expertise may be able to discern the purpose 
for the extractions.  The Board acknowledges that the July 
2005 VA examiner appeared to opine that the tooth 
extractions were due to in-service trauma, but this opinion 
was rendered without the benefit of a review of the 
Veteran's service treatment/dental records.  The condition 
of the Veteran's teeth prior, during, and after service is 
relevant to the issue of whether any disability of the teeth 
is service connected.  As the VA examiner was not "informed 
of the relevant facts" in rendering his medical opinion, the 
Board finds that it is necessary to afford the Veteran 
another dental examination to include a thorough review of 
the claims file.  Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  

In so finding, the Board is cognizant that the Veteran is 
competent to report factual matters of which he has first-
hand knowledge and that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when the 
layperson is reporting a contemporaneous medical diagnosis.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Here, however, there are pertinent records contemporaneous 
to the Veteran's service that have not undergone review by 
an examiner with appropriate training and expertise for 
purposes of providing an accurate picture of the Veteran's 
condition before, during, and after service.  This is a 
sound basis for the Board to undertake additional 
development.  Moreover, while the Veteran's focus has been 
on obtaining service connection for teeth #3 and #4 on 
account of in-service trauma, VA has a duty to discern 
whether any of his other teeth may be service connected for 
treatment purposes, which can only be addressed by the 
conduction of another dental examination.  See 38 C.F.R. § 
3.381(b) (2009) (providing that the rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service).  

Lastly, the Board observes that the Veteran was furnished a 
VCAA [Veterans Claims Assistance Act of 2000] letter in June 
2005 for the compensation claim, but he was not provided 
with notice pursuant to 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) with respect to the claim for service connection 
of dental disability for treatment purposes.  This notice 
deficiency should be remedied on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice 
pursuant to 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 
3.159(b) (2009) with respect to the 
claim for service connection of dental 
disability for treatment purposes.  

2.  Then, schedule the Veteran for a VA 
dental examination. All indicated tests 
or studies should be performed.  The 
claims file should be provided to and 
reviewed by the examiner.  The examiner 
should determine the condition (e.g., 
normal, carious, crowns, restorable, 
non-restorable, missing) of each of the 
Veteran's teeth (1) upon entering 
service in February 2003, (2) during 
service, (3) at discharge from service 
in May 2005, and (4) after service.  
The examiner should describe the 
presence of any orthodontic appliances 
(e.g., braces, dentures, bridges) and 
acute or chronic periodontal disease 
during all of these periods.  

The examiner should also describe (1) 
whether any of the Veteran's missing 
teeth are replaceable, (2) whether he 
has loss of teeth due to loss of 
substance of body of maxilla or 
mandible, and (3) whether there is lost 
masticatory surface that cannot be 
restored by suitable prosthesis.   

The examiner should also opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that the loss of teeth #3 and #4 was 
due to in-service trauma.  (The 
examiner is to accept as fact that the 
Veteran sustained trauma to his mouth 
from a flashlight hitting his mouth.)  
The examiner should provide a rationale 
for all opinions expressed.   

3.  Thereafter, adjudicate the claim for 
service connection for dental disability 
for compensation and treatment purposes.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, 
including the provisions relating to 38 
C.F.R. § 17.161, and given an 
opportunity to respond before the case 
is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action 
unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


